Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 1 of 26 PageID 126




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   DWAYNE LEBARR,

                       Plaintiff,

   vs.                                             Case No.:     3:20-cv-88-BJD-JBT

   THOMAS REIMERS, et al.,

                       Defendants.
                                               /

                             ORDER ON MOTION TO DISMISS

                                      I.     Status

         Plaintiff Dwayne Lebarr, an inmate in the custody of the Florida

   Department of Corrections, initiated this action on January 27, 2020, 1 by filing

   a pro se Civil Rights Complaint under 42 U.S.C. § 1983. (Doc. 1, Complaint). He

   sues Thomas Reimers, the Health Services Director for the Florida Department

   of Corrections (FDOC), as well as two “Doe” defendants: “John Doe,” the

   regional medical director for FDOC’s Fourth Region, and “Jane Doe,” the

   regional medical director for FDOC’s First Region. Lebarr alleges that

   Defendants were deliberately indifferent to a serious medical need – keloid

   scars – in violation of the Eighth Amendment.




   1     See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
                                               1
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 2 of 26 PageID 127




          Before the Court is Defendant Thomas Reimers’s Motion to Dismiss

   Plaintiff’s Complaint (Doc. 22, Motion to Dismiss). Reimers argues that Lebarr

   failed to exhaust administrative remedies before suing and that Lebarr fails to

   allege a constitutional violation against him. In response, Lebarr filed a “Motion

   to Strike Defendant’s Motion to Dismiss (Doc. 22) and/or Alternative Response.”

   (Doc. 26, hereafter, “Response”). Lebarr maintains that he did exhaust his

   administrative remedies, and argues that the Complaint sufficiently alleges

   that Reimers promulgated policies responsible for Lebarr not receiving

   recommended surgery to remove keloid scars. Reimers did not seek leave to

   reply. Thus, the motions are ripe for review.

                                II.     Plaintiff’s Allegations 2

          On February 16, 2017, Lebarr was involved in an altercation with another

   inmate in which the inmate struck Lebarr in the side of the face with a weapon.

   Complaint ¶ 4. Lebarr received prompt medical attention for his injury,

   resulting in 17 stitches. Id. ¶ 5. About eight months later, on October 11, 2017,

   Dr. R. Desrosier – a physician at Lebarr’s institution – saw Lebarr for the first

   time since Lebarr’s injury. Id. ¶ 6. Lebarr told Dr. Desrosier that his scar, which

   had developed into a keloid, “was causing great pain and appeared to be

   constantly growing.” Id. ¶ 7. Dr. Desrosier examined Lebarr’s face, diagnosed


   2      Because this case is before the Court on a defendant’s motion to dismiss, the Court
   accepts the Complaint’s factual allegations as true and construes them in the light most
   favorable to the plaintiff. Cinotto v. Delta Air Lines, Inc., 674 F.3d 1285, 1291 (11th Cir. 2012).


                                                   2
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 3 of 26 PageID 128




   the keloid as “chronic,” and recommended that Lebarr see a general surgeon.

   Id., ¶ 8. Dr. Desrosier completed a surgical consultation request and sent it for

   approval to the regional medical director. Id. ¶ 9. A few days later, Defendant

   John Doe – the regional medical director for the Fourth Region – denied the

   consultation request. Id. ¶ 10. John Doe (who did not personally evaluate

   Lebarr) recommended steroid injections as an alternative, which Lebarr was

   advised would “impede the keloids growth and shrink its size.” Id. ¶ 11–12.

   Lebarr experienced an adverse reaction after his first session of steroid

   injections, but he was informed that such a reaction was typical. Id. ¶ 13.

         Lebarr was later transferred to a different institution, and on May 10,

   2018, he sought further medical care. Id. ¶ 14. A physician named Dr. Lopez-

   Rivera evaluated Lebarr and reached a similar diagnosis about the keloid as

   Dr. Desrosier. Id. ¶ 15. Like Dr. Desrosier, Dr. Lopez-Rivera recommended that

   Lebarr see a general surgeon. Id. Dr. Lopez-Rivera completed a surgical

   consultation request, accompanied by “photographs demonstrating the need”

   for surgery, and submitted it for approval to the regional medical director. Id. ¶

   16. On May 22, 2018, Jane Doe – the regional medical director for the First

   Region – denied the request and suggested steroid injections as an alternative

   treatment, citing the likelihood of the keloid recurring and the mainly

   “cosmetic” nature of the condition. Id. ¶ 17. Lebarr says he “had no choice but

   to accept the treatment although knowing it would not help.” Id. ¶ 18.


                                           3
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 4 of 26 PageID 129




         According to Lebarr, by January 10, 2019, his “keloids had quadrupled

   and a different Doctor submitted a [surgical] Consultation Request

   acknowledging that the keloids [were] displacing the Plaintiff’s earlobe.” Id. ¶

   19. On January 21, 2019, Defendant Jane Doe approved the physician’s request

   for a surgical consultation. Id. ¶ 20. Lebarr underwent surgery to remove the

   keloid later in 2019. (See Doc. 22 at ECF p. 17).

         Based on these facts, Lebarr brings three claims for alleged violations of

   his Eighth Amendment rights. He sues the Defendants, each of whom is an

   FDOC employee, in his or her individual capacity. Complaint, p. 2. First, Lebarr

   alleges that Defendant John Doe was deliberately indifferent to a serious

   medical need because he had the authority to approve Dr. Desrosier’s surgical

   consultation request but denied it. Id. ¶¶ 21–23. Second, Lebarr alleges that

   Defendant Jane Doe delayed treatment and was deliberately indifferent to a

   serious medical need because she had authority to approve Dr. Lopez-Rivera’s

   surgical consultation request but denied it as well. Id. ¶¶ 24–27. Lebarr

   contends that Jane Doe only “reluctantly approved” a surgical consultation

   “[a]fter the keloids started to displace the plaintiff[’s] ear.” Id. ¶ 26.

         Third, and most relevant to this Order, Lebarr alleges that Defendant

   Reimers, as the Health Services Director for the FDOC, was himself

   deliberately indifferent to a serious medical need. Id. ¶¶ 28–30. Lebarr does not

   claim that Reimers personally participated in deciding Lebarr’s treatment.


                                             4
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 5 of 26 PageID 130




   Instead, according to Lebarr, Reimers was deliberately indifferent “by having

   policies in place that put strict measure [sic] for the treatment of keloids.” Id. ¶

   28. Lebarr states that unnamed medical personnel described surgery for keloids

   as “cosmetic.” Id. ¶ 29. Lebarr alleges Reimers “is responsible for the overall

   direction for Department of corrections and set the provisional health care

   provided to inmates.” Id. ¶ 30 (sic).

         Lebarr asserts that he exhausted his administrative remedies. Id. ¶ 31.

   As relief, Lebarr requests a jury trial, $2 million in compensatory damages for

   the “infliction of emotional and mental injuries sustained,” and $3 million “in

   punitive damages for pain and suffering.” Id., p. 7. Lebarr also seeks a

   declaration that the Defendants’ actions violated his rights under the United

   States Constitution, as well as any other relief the Court deems appropriate. Id.


                         III.   Motion to Dismiss Standard


         Under the Federal Rules of Civil Procedure, a party may move to dismiss

   a complaint for “failure to state a claim upon which relief may be granted.” See

   Fed. R. Civ. P. 12(b)(6). In ruling on such a motion, the court must accept the

   plaintiff’s allegations as true, liberally construing those by a pro se plaintiff, but

   it need not accept as true legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009). Though detailed factual allegations are not required, Rule 8(a)

   demands “more than an unadorned, the-defendant-unlawfully-harmed-me



                                             5
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 6 of 26 PageID 131




   accusation.” Id. A plaintiff should allege enough facts “to raise a reasonable

   expectation that discovery will reveal evidence” supporting the plaintiff's

   claims. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

         In resolving a motion to dismiss under Rule 12(b)(6), a court ordinarily

   considers only the allegations within the four corners of the complaint and

   documents attached thereto. Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d

   1276, 1284 (11th Cir. 2007) (citing Brooks v. Blue Cross & Blue Shield of Fla.,

   Inc., 116 F.3d 1364, 1368 (11th Cir. 1997)). However, “a document attached to

   a motion to dismiss may be considered by the court without converting the

   motion into one for summary judgment … if the attached document is: (1)

   central to the plaintiff’s claim; and (2) undisputed.” Horsley v. Feldt, 304 F.3d

   1125, 1134 (11th Cir. 2002) (citing Harris v. Ivax Corp., 182 F.3d 799, 802 n.2

   (11th Cir. 1999)). The same applies to a document attached to a plaintiff’s

   response to a motion to dismiss. Sosa v. Hames, 218 F. App’x 976, 978 n.3 (11th

   Cir. 2007) (citing Horsley, 304 F.3d at 1134; Watson v. Bally Mfg. Corp., 844 F.

   Supp. 1533, 1535 n.1 (S.D. Fla. 1993)). “‘Undisputed’ in this context means that

   the authenticity of the document is not challenged.” Horsley, 304 F.3d at 1134.

                                 IV.   Exhaustion

         A threshold issue here is whether Lebarr exhausted administrative

   remedies, as required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. §

   1997e(a). Reimers argues that the Complaint should be dismissed because


                                          6
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 7 of 26 PageID 132




   Lebarr failed to exhaust available administrative remedies. Motion to Dismiss

   at 3–8. Reimers acknowledges that Lebarr exhausted a complaint that a doctor

   recommended surgery and surgery was denied because later physicians said it

   was unnecessary. Id. at 7. But Reimers argues that Lebarr failed to exhaust

   administrative remedies, as it pertains to the claim against him, because none

   of Lebarr’s grievances “raised any allegations that Defendant Reimers’ policies

   limited the Plaintiff’s keloid treatment.” Id. Therefore, according to Reimers,

   “[t]he issue regarding any policy of [the FDOC] regarding cosmetic surgery for

   keloids has not been exhausted.” Id.

         Lebarr responds that he did properly exhaust his administrative

   remedies. Response at 3–5. He argues that simply because his grievances “failed

   to [use] keywords such as ‘policies’ or the Defendant ‘Reimers’ by name” does

   not preclude a finding that he properly exhausted. Id. at 3. Lebarr contends that

   his grievances were enough to alert prison officials to the problem he was

   grieving and to allow them to address his keloid treatment. See id at 4–5. On

   these points, the Court agrees with Lebarr.

         The PLRA requires that a plaintiff exhaust available administrative

   remedies before filing a § 1983 claim about prison conditions. See 42 U.S.C. §

   1997e(a) (“No action shall be brought with respect to prison conditions

   under section 1983...until such administrative remedies as are available are

   exhausted.”); see also Woodford v. Ngo, 548 U.S. 81, 92–93 (2006) (noting that


                                          7
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 8 of 26 PageID 133




   a prisoner must exhaust administrative remedies before challenging the

   conditions of confinement, and concluding that the PLRA demands “proper

   exhaustion”). Nevertheless, the plaintiff need not “specially plead or

   demonstrate exhaustion in [his] complaint[ ].” See Jones v. Bock, 549 U.S. 199,

   216 (2007). Instead, the Supreme Court has recognized that “failure to exhaust

   is an affirmative defense under the PLRA[.]” Id.

         Exhaustion of available administrative remedies is “a precondition to an

   adjudication on the merits.” Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir.

   2008). See also Jones, 549 U.S. at 211. While “the PLRA exhaustion

   requirement is not jurisdictional[,]” Woodford, 548 U.S. at 101, “exhaustion is

   mandatory... and unexhausted claims cannot be brought,” Pavao v. Sims, 679

   F. App’x 819, 823 (11th Cir. 2017) (citing Jones, 549 U.S. at 211). The PLRA not

   only requires exhaustion of administrative remedies, “the PLRA … requires

   proper exhaustion.” Woodford, 548 U.S. at 93 (emphasis added).

         Because exhaustion requirements are designed to deal with parties who
         do not want to exhaust, administrative law creates an incentive for these
         parties to do what they would otherwise prefer not to do, namely, to give
         the agency a fair and full opportunity to adjudicate their claims.
         Administrative law does this by requiring proper exhaustion of
         administrative remedies, which “means using all steps that the agency
         holds out, and doing so properly (so that the agency addresses the issues
         on the merits).”

   Id. at 90 (citation omitted). “Proper exhaustion demands compliance with an

   agency’s deadlines and other critical procedural rules.” Id.




                                            8
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 9 of 26 PageID 134




         In Ross v. Blake, the Supreme Court instructed that “[c]ourts may not

   engraft an unwritten ‘special circumstances’ exception onto the PLRA’s

   exhaustion requirement. The only limit to § 1997e(a)’s mandate is the one

   baked into its text: An inmate need exhaust only such administrative remedies

   as are ‘available.’” 136 S. Ct. 1850, 1862 (2016). For an administrative remedy

   to be available, the “remedy must be ‘capable of use for the accomplishment of

   [its] purpose.’” Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008)

   (quoting Goebert v. Lee Cnty., 510 F.3d 1312, 1322-23 (11th Cir. 2007)).

         Because failure to exhaust administrative remedies is an affirmative

   defense, Defendant bears “the burden of proving that [Plaintiff] has failed to

   exhaust his available administrative remedies.” Id. at 1082.

         In Turner v. Burnside we established a two-step process for resolving
         motions to dismiss prisoner lawsuits for failure to exhaust. 541 F.3d at
         1082. First, district courts look to the factual allegations in the motion to
         dismiss and those in the prisoner’s response and accept the prisoner’s
         view of the facts as true. The court should dismiss if the facts as stated
         by the prisoner show a failure to exhaust. Id. Second, if dismissal is not
         warranted on the prisoner’s view of the facts, the court makes specific
         findings to resolve disputes of fact, and should dismiss if, based on those
         findings, defendants have shown a failure to exhaust. Id. at 1082–83; see
         also id. at 1082 (explaining that defendants bear the burden of showing
         a failure to exhaust).

   Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015)

   (“Whatley I”). “A prisoner need not name any particular defendant in a

   grievance in order to properly exhaust his claim.” Parzyck v. Prison Health

   Servs., Inc., 627 F.3d 1215, 1218 (11th Cir. 2010) (citations omitted).



                                              9
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 10 of 26 PageID 135




           State law “determines what steps are required to exhaust.” Dimanche v.

    Brown, 783 F.3d 1204, 1207 (11th Cir. 2015). Indeed, “it is the prison’s

    requirements, and not the PLRA, that define the boundaries of proper

    exhaustion.” Jones, 549 U.S. at 218. The FDOC provides inmates with a three-

    step grievance process for exhausting administrative remedies. As the Eleventh

    Circuit described it:

           The grievance procedure applicable to Florida prisoners is set out in § 33-
           103 of the Florida Administrative Code. Section 33-103 contemplates a
           three-step sequential grievance procedure: (1) informal grievance; (2)
           formal grievance; and then (3) administrative appeal. Dimanche, 783
           F.3d at 1211. Informal grievances are handled by the staff member
           responsible for the particular area of the problem at the institution;
           formal grievances are handled by the warden of the institution; and
           administrative appeals are handled by the Office of the Secretary of the
           FDOC. See Fla. Admin. Code. §§ 33-103.005–103.007. To exhaust these
           remedies, prisoners ordinarily must complete these steps in order and
           within the time limits set forth in § 33-103.011, and must either receive
           a response or wait a certain period of time before proceeding to the next
           step. See id. § 33-103.011(4).

    Pavao, 679 F. App’x at 824. 3 Once a prisoner successfully completes this

    grievance process, he will have exhausted his administrative remedies. See

    Chandler v. Crosby, 379 F.3d 1278, 1288 (11th Cir. 2004).

           On Lebarr’s view of the facts, he properly exhausted administrative

    remedies before suing, so the Court cannot resolve the exhaustion dispute at

    step one of the Turner analysis. See Turner, 541 F.3d at 1082. So the Court



    3       The ordinary three-step procedure does not always apply. For example, a prisoner may
    skip the informal grievance step and immediately file a formal grievance for issues pertaining
    to certain things, such as medical issues. Fla. Admin. Code § 33-103.006(3)(e).


                                                 10
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 11 of 26 PageID 136




    proceeds to step two of the Turner analysis, remembering that the defendant

    bears the burden of proving a lack of exhaustion. Id.

          Lebarr filed two rounds of grievances related to the treatment he received

    for keloids (or alleged delay thereof). He began the first round of grievances on

    June 11, 2019, when he filed an informal grievance. (Doc. 22 at ECF pp. 17–18,

    Informal Grievance No. 215-1906-0218). Lebarr complained that on October 11,

    2017, and May 5, 2018, he visited a doctor for keloids and the doctor

    recommended a consultation with a general surgeon, but the regional medical

    director denied the request for a consultation. Id. at 17. Lebarr stated that after

    January 2019, a surgical consultation request was finally approved and he

    “recieved [sic] a successful surgery after being denied and delayed

    recommended treatment.” Id. But, “[a]s a result of the inaction by the

    responsible Chief Doctor,” Lebarr asserted that he suffered “extreme chronic

    pain” and “great emotion[al] and mental distress.” Id. at 17. Lebarr concluded:

    “I believe had the acting authority acted I would have never experience[d] the

    trauma.” Id. at 18. A prison official denied the informal grievance, writing:

    “Your issue was addressed and surgery was provided. Prior to your surgery

    being approved, consults were submitted and alternate treatment plans were

    suggested at those times and surgery was not recommended.” Id. at 17.

          Lebarr then filed a formal grievance with the assistant warden of

    Hamilton Correctional Institution on June 19, 2019. Id. at 16 (Formal


                                            11
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 12 of 26 PageID 137




    Grievance No. 1906-215-194). He argued that the issue he raised was not

    addressed and that “medical [was] overlooking” his claim. Id. On July 1, 2019,

    the formal grievance was denied in a response signed by L. Colombani and the

    assistant warden. Id. at 15. The response stated: “Please be advised, surgery

    was provided. Consults were submitted requesting a consult with a surgeon and

    an alternative treatment plan was recommended.               Surgery was not

    recommended at that time.” Id.

          On July 9, 2019, Lebarr filed an appeal to the FDOC Secretary. Id. at 14

    (FDOC Appeal Log No. 19-6-26329). On August 9, 2019, the Bureau of Inmate

    Grievance Appeals – which handles appeals on behalf of the FDOC Secretary –

    returned the appeal without action. Id. at 13. The Bureau stated that Lebarr’s

    grievance did not comply with Chapter 33-103 of the Florida Administrative

    Code because he was “outside the timeframe to grieve this issue.” Id. The

    Bureau indicated that Lebarr did not file the informal grievance within 20

    calendar days of when the incident or action being grieved occurred, or that he

    did not file the formal grievance within 15 calendar days of receiving a response

    to the informal grievance. This concluded the first round of grievances.

          Lebarr initiated the second round of grievances on October 30, 2019, by

    filing a formal grievance with the assistant warden of Florida State Prison. Id.

    at 22 (Formal Grievance No. 1910-205-248). Lebarr stated that he had seen a

    physician (Dr. Baptiste) “as it relates to an ongoing keloid condition.” Id. The


                                           12
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 13 of 26 PageID 138




    gist of the grievance was that Lebarr requested steroid injections because his

    keloids were returning, but Dr. Baptiste advised that he did not perform steroid

    injections “and that there wasn’t anything he could do to resolve [Lebarr’s]

    medical needs.” Id. Lebarr asserted that if Dr. Baptiste would not perform

    steroid injections, then he should have been referred to “doctors at Lake Butler”

    who could have provided the injections. Id. The institution denied the formal

    grievance in a response signed by Dr. G. Espino and the assistant warden. Id.

    at 21. The response stated that Lebarr had seen a clinician in July, August,

    September, and October 2019 for follow-up visits for keloids, and that the

    clinician determined further treatment was not indicated. Id. The clinician

    discussed alternative treatment plans with Lebarr and recommended on-site

    monitoring of his condition. Id.

          Lebarr filed an appeal to the FDOC Secretary on November 13, 2019. Id.

    at 20 (FDOC Appeal Log No. 19-6-41750). He stated that he was appealing

    because he was “being denied medical care [related] to an ongoing medical

    need.” Id. Lebarr mainly argued that he was not receiving appropriate post-

    operative care following keloid-removal surgery in June 2019. Id. He concluded

    by stating: “I hate to admit but this is the [illegible] situation [illegible] ‘medical’

    was indifferent to my medical need 2 years ago that resulted in a severe outcome

    that I could be legally compensated for,” referring to the alleged denial of keloid-

    removal surgery in 2017. Id. On December 20, 2019, the Bureau of Inmate


                                              13
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 14 of 26 PageID 139




    Grievance Appeals denied Lebarr’s appeal, explaining that Dr. Espino’s

    response “appropriately addresse[d] the issue you presented.” Id. at 19. This

    concluded the second round of grievances.

          Reimers acknowledges that Lebarr exhausted an allegation that doctors

    recommended keloid-removal surgery and that later physicians (i.e., the

    regional medical directors) said surgery was unnecessary. Motion to Dismiss at

    7 (citing Motion Exhibit A). 4 But Reimers argues that Lebarr failed to exhaust

    administrative remedies as it relates to the claim against him because none of

    Lebarr’s grievances named Reimers or any policy related to keloid treatment.

    Id. Binding precedent forecloses these arguments. “A prisoner need not name

    any particular defendant in a grievance in order to properly exhaust his claim.”

    Parzyck, 627 F.3d at 1218 (citing Jones, 549 U.S. at 219). Thus, that none of

    Lebarr’s grievances identified Reimers by name does not defeat exhaustion.

    And “while § 1997e(a) requires that a prisoner provide as much relevant

    information as he reasonably can in the administrative grievance process, it

    does not require that he do more than that.” Brown v. Sikes, 212 F.3d 1205,

    1207 (11th Cir. 2000). A key purpose of the PLRA’s exhaustion requirement, as

    well as Florida’s administrative grievance procedure, is to alert prison officials



    4      Reimers does not argue that Lebarr’s first round of grievances was not properly
    exhausted based on the Bureau of Inmate Grievance Appeals’ ruling that the informal
    grievance was untimely. (See Doc. 22 at 13). Because Reimers does not raise that argument,
    the Court does not address it here.


                                               14
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 15 of 26 PageID 140




    to a problem and to give them an opportunity to address complaints internally

    before the initiation of a lawsuit. Parzyck, 627 F.3d at 1219 (citing Jones, 549

    U.S. at 219; Woodford, 548 U.S. at 93); Fla. Admin. Code § 33-103.001(1). So

    although none of Lebarr’s grievances specified an FDOC policy as the culprit,

    he grieved that the physicians who evaluated him recommended surgery and

    that the regional medical directors overrode that recommendation. Lebarr gave

    FDOC officials enough information to alert them that he was grieving the

    adequacy of his keloids treatment, and that higher ranking officials were

    responsible for the problem he was grieving. Accordingly, Lebarr did enough to

    exhaust available administrative remedies relating to his claim against

    Reimers for an alleged policy of deliberate indifference to keloid scars.


        V.     Whether Plaintiff Fails to State a Claim Against Reimers


          Taking the allegations in the Complaint as true, and construing them in

    the light most favorable to Lebarr, the Complaint fails to state a claim of

    deliberate indifference against Defendant Reimers.


       A. Law


          The Eighth Amendment governs the conditions under which convicted

    prisoners are confined and the treatment they receive while incarcerated.

    Farmer v. Brennan, 511 U.S. 825, 832 (1994). Because Lebarr was a convicted




                                           15
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 16 of 26 PageID 141




    prisoner at the time of the alleged deprivation, his rights arise under the Eighth

    Amendment.

          The Eighth Amendment’s prohibition against “cruel and unusual
          punishments” protects a prisoner from “deliberate indifference to serious
          medical needs.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L.
          Ed. 2d 251 (1976). To state a claim of unconstitutionally inadequate
          medical treatment, a prisoner must establish “an objectively serious
          [medical] need, an objectively insufficient response to that need,
          subjective awareness of facts signaling the need, and an actual inference
          of required action from those facts.” Taylor v. Adams, 221 F.3d 1254, 1258
          (11th Cir. 2000).

    Kuhne v. Fla. Dep’t of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014).

          A serious medical need is “one that has been diagnosed by a physician as
          mandating treatment or one that is so obvious that even a lay person
          would easily recognize the necessity for a doctor’s attention.” In the
          alternative, a serious medical need is determined by whether a delay in
          treating the need worsens the condition.

    Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quoting Hill v.

    Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994), overruled in

    part on other grounds by Hope v. Pelzer, 536 U.S. 730 (2002)).

          To demonstrate deliberate indifference to a serious medical need, a

    plaintiff must satisfy both an objective and a subjective inquiry. See Brown v.

    Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004) (citation omitted). The plaintiff

    must shoulder three burdens: (1) he must show he suffered from an objectively

    serious medical need (the objective component); (2) he must show that the

    official acted with deliberate indifference to a serious medical need (the

    subjective component); and (3) he must show that the Defendant’s deliberate



                                             16
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 17 of 26 PageID 142




    indifference caused his injury. Mann, 588 F.3d at 1306-07. To prove the

    subjective component of deliberate indifference, a plaintiff must demonstrate:

    (1) the official’s subjective knowledge of a risk of serious harm, (2) the official’s

    disregard of that risk, (3) by conduct that is more than mere negligence. Daniels

    v. Jacobs, 753 F. App’x 748, 757 (11th Cir. 2018) (citing Melton v. Abston, 841

    F.3d 1207, 1223 (11th Cir. 2016)); see also Nam Dang, by and through Vina

    Dang v. Sheriff, Seminole Cnty., Fla., 871 F.3d 1272, 1280 (11th Cir. 2017) (a

    pretrial detainee must prove the same three factors to establish a claim for

    deliberate indifference).

          A plaintiff must show that a defendant’s response to the plaintiff’s

    medical needs was poor enough to constitute unnecessary and wanton infliction

    of pain, and not merely accidental inadequacy, negligent treatment, or even

    medical malpractice actionable under state law. Taylor, 221 F.3d at 1258 (citing

    Estelle, 429 U.S. at 105-06). It is important to recognize:

          “medical care which is so cursory as to amount to no treatment at all may
          amount to deliberate indifference.” Mandel v. Doe, 888 F.2d 783, 789
          (11th Cir. 1989) (citations omitted). However, medical treatment violates
          the Constitution only when it is “so grossly incompetent, inadequate, or
          excessive as to shock the conscience or to be intolerable to fundamental
          fairness.” Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986) (citation
          omitted).

    Nam Dang, 871 F.3d at 1280. In the prison context, the Court must consider

    whether the matter is one of professional medical judgment. Beard v. Banks,

    548 U.S. 521, 530 (2006). If it is a matter of professional judgment – for example,



                                             17
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 18 of 26 PageID 143




    a decision not to pursue a particular course of diagnosis or treatment – it does

    not represent cruel and unusual punishment. Estelle, 429 U.S. at 107–08.

    Federal courts “are generally reluctant to second guess medical judgments and

    to constitutionalize claims which sound in state tort law.” Harris v. Thigpen,

    941 F.2d 1495, 1507 (11th Cir. 1991) (quoting Westlake v. Lucas, 537 F.2d 857,

    860 n.5 (6th Cir. 1976)).

          Supervisory officials are not liable under § 1983 for the unconstitutional

    acts of their subordinates on a theory of respondeat superior or vicarious

    liability. Keith v. DeKalb Cnty., Ga., 749 F.3d 1034, 1047 (11th Cir. 2014) (citing

    Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)). “Instead, to hold a

    supervisor liable a plaintiff must show that the supervisor either directly

    participated in the unconstitutional conduct or that a causal connection exists

    between the supervisor’s actions and the alleged constitutional violation.” Id. at

    1047–48. Absent direct participation by the supervisor, a plaintiff can establish

    the requisite causal connection in one of three ways: (1) “when a history of

    widespread abuse puts the responsible supervisor on notice of the need to

    correct the alleged deprivation, and he fails to do so,” Gonzalez v. Reno, 325

    F.3d 1228, 1234 (11th Cir. 2003); (2) when a supervisor’s custom or policy, or

    absence of a policy, results in a violation of constitutional rights, Piazza v.

    Jefferson Cnty., Ala., 923 F.3d 947, 957 (11th Cir. 2019); or (3) when facts

    support “an inference that the supervisor directed the subordinates to act


                                            18
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 19 of 26 PageID 144




    unlawfully or knew that the subordinates would act unlawfully and failed to

    stop them from doing so,” Gonzalez, 325 F.3d at 1235 (citing Post v. City of Ft.

    Lauderdale, 7 F.3d 1552, 1561 (11th Cir. 1993)). See also Cottone, 326 F.3d at

    1360. The standard by which a supervisor is held liable for the actions of a

    subordinate is “extremely rigorous.” Braddy v. Fla. Dep’t of Lab. & Emp. Sec.,

    133 F.3d 797, 802 (11th Cir. 1998).


       B. Defendant Thomas Reimers


          Reimers is the Health Services Director for the FDOC. In that capacity,

    he oversees the delivery of healthcare services to inmates in the FDOC’s

    custody. There is no claim that Reimers was personally involved in making

    decisions about Lebarr’s treatment for keloid scars. So, for Reimers to be liable,

    Lebarr must show “that a causal connection exists between the supervisor’s

    actions and the alleged constitutional violation.” Keith, 749 F.3d at 1047–48.

          Reimers argues that Lebarr fails in two ways to allege a constitutional

    violation against him. First, Reimers contends that Lebarr’s allegations fail to

    state a claim for deliberate indifference to a serious medical need. Motion to

    Dismiss at 8–9. Instead, Reimers argues, the allegations show only a difference

    in medical opinion between medical staff and the inmate about the best course

    of treatment for his keloids. Second, Reimers contends that Lebarr fails to

    establish a claim against him for supervisory liability. Id. at 9–10. Reimers



                                           19
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 20 of 26 PageID 145




    argues that Lebarr “does not allege any facts to support the existence of, or from

    which to reasonably infer the existence of, a widespread abuse; a custom or

    policy that resulted in a constitutional violation; or that [Reimers] instructed

    the treating physicians to act unlawfully or knew they would do so and failed to

    stop them.” Id. at 10. Without deciding the first point, the Court agrees with

    Reimers on the second.

          Lebarr alleges that Reimers is liable because he had policies that imposed

    “strict measure[s] for the treatment of keloids.” Complaint ¶ 28. But Lebarr

    offers little more than that. He does not identify or describe an official policy

    that Reimers adopted related to keloids. Lebarr alleges that unnamed medical

    personnel described surgical treatment for keloids as “cosmetic,” id. ¶ 29, and

    that Reimers “is responsible for the overall direction for [the FDOC] and set[s]

    the provisional health care provided to inmates,” id. ¶ 30.

          The Court assumes that Lebarr’s keloids were a serious medical need.

    That said, the conclusory allegations against Reimers do not state a claim for

    supervisory liability based on a policy or custom. “Demonstrating a policy or

    custom requires ‘show[ing] a persistent and wide-spread practice.’” Goebert,

    510 F.3d at 1332 (quoting Depew v. City of St. Mary’s, Ga., 787 F.2d 1496, 1499

    (11th Cir. 1986)). “A plaintiff can only allege the existence of a policy or custom

    by ‘pointing to multiple incidents or multiple reports of prior misconduct by a

    particular employee.’” Henley v. Payne, 945 F.3d 1320, 1331 (11th Cir. 2019)


                                            20
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 21 of 26 PageID 146




    (alteration adopted) (quoting Piazza, 923 F.3d at 957). “‘A single incident of a

    constitutional violation is insufficient to prove a policy or custom even when the

    incident involves several subordinates.’” Piazza, 923 F.3d at 957 (alteration

    adopted) (quoting Craig v. Floyd Cnty., 643 F.3d 1306, 1312 (11th Cir. 2011)).

    In Goebert v. Lee County, for example, the Eleventh Circuit held that a plaintiff

    failed to meet the rigorous standard for supervisory liability when she failed to

    show that any other inmates had suffered the same alleged violation that she

    had. 510 F.3d at 1332.

          Lebarr’s Complaint does not point to multiple incidents or a persistent

    and widespread practice of FDOC staff exhibiting deliberate indifference to the

    needs of inmates who have keloids. Lebarr alleges that Reimers implemented a

    policy that placed “strict measure[s] for the treatment of keloids” and that

    Reimers was responsible for healthcare policy at FDOC. Complaint ¶¶ 28, 30.

    But merely imposing “strict measure[s]” for the treatment of keloids –

    particularly through surgery – is not by itself unreasonable or “facially

    unconstitutional.” Goebert, 510 F.3d at 1332 (jail’s policy of not allowing

    inmates to lie down at their leisure during the daytime was not “facially

    unconstitutional”). “[S]upervisory liability for deliberate indifference based on

    the implementation of a facially constitutional policy requires the plaintiff to

    show that the defendant had actual or constructive notice of a flagrant,

    persistent pattern of violations.” Id. (citing West v. Tillman, 496 F.3d 1321, 1329


                                            21
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 22 of 26 PageID 147




    (11th Cir. 2007)). The basis of Lebarr’s Complaint is that on two occasions seven

    months apart – in October 2017 and May 2018 – a physician examined him and

    requested a surgical consultation to remove keloid scars, but the relevant

    regional medical director denied each request, recommending steroid injections

    instead. Lebarr acknowledges receiving the recommended steroid injections.

    Even if these incidents suggested deliberate indifference by the regional

    medical directors, Lebarr does not point to any similar incidents involving other

    inmates with keloids. Lebarr also does not allege that Reimers was aware of

    any such events, or that Reimers knew about the events involving Lebarr. “Two

    incidents, occurring [several] months apart,” especially if the supervisory

    official was unaware of them, “are insufficient to establish a custom” or policy.

    Wakefield v. City of Pembroke Pines, 269 F. App’x 936, 940 (11th Cir. 2008);

    Denham v. Corizon Health, Inc., 675 F. App’x 935, 942–43 (11th Cir. 2017).

           Nor does Lebarr allege any facts supporting an inference that the regional

    medical directors’ decisions were traceable to any policy that Reimers

    implemented. Only in his Response does Lebarr state that the regional medical

    directors relied on a policy promulgated by Reimers in denying the treating

    physicians’ recommendation for surgery. Response (Doc. 26) at ECF p. 2 ¶ 12,

    p. 7. 5 In support of these assertions, Lebarr cites Exhibits B and C to his


    5      A plaintiff cannot use a response to a motion to dismiss to amend his or her complaint.
    See Jallali v. Nova Southeastern Univ., Inc., 486 F. App’x 765, 767 (11th Cir. 2012) (citing Fin.
    Sec. Assur., Inc., 500 F.3d at 1284).


                                                   22
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 23 of 26 PageID 148




    Response, but neither exhibit mentions any health services policy as the reason

    why the regional medical directors did not approve surgery earlier. Lebarr also

    refers to paragraph 17 of his Complaint. But in paragraph 17 of the Complaint,

    Lebarr simply alleges: “On or about May 22, 2018 the Defendant Jane Doe

    denied [Dr. Lopez-Rivera’s] recommendation and recommended steroid

    injection as an alternative treatment citing the likelihood of [keloids]

    reoccurring and primary ‘cosmetic.’” Complaint ¶ 17 (sic); see also Doc. 26-3 (Pl.

    Ex. C). Nothing in this allegation suggests that Jane Doe relied on a policy that

    Reimers promulgated. In fact, it shows the opposite: that Jane Doe’s decision

    depended on her own medical judgment, not on any FDOC policy, because in

    her view (1) the keloids were likely to recur even with surgery; (2) Lebarr’s

    condition was mainly cosmetic, at least when Jane Doe denied the request; and

    (3) an alternative to surgery (steroid injections) was available.

          Lebarr’s allegations contradict his claim against Reimers in another way.

    He acknowledges that in 2019, Jane Doe approved his second request to her for

    keloid-removal surgery after the treating physician submitted documentation

    showing that the keloids had become enlarged and were displacing Lebarr’s

    earlobe. See Complaint ¶¶ 19–20; see also Doc. 26-2 (Pl. Ex. B) at ECF p. 4.

    Lebarr does not deny that he subsequently received surgery to remove the

    keloids. These facts contradict his allegation that Reimers promulgated or

    enforced a policy of deliberate indifference to keloid scars.


                                            23
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 24 of 26 PageID 149




          Lebarr’s unadorned allegation that Reimers maintained a restrictive

    policy concerning the treatment of keloids fails to state a claim of supervisory

    liability for deliberate indifference. “Because [Lebarr’s] complaint contains only

    conclusory assertions that [Reimers was] indifferent to [Lebarr’s] needs

    pursuant to certain policies or customs—without alleging any facts concerning

    those policies or customs—he has not stated a claim for supervisory liability for

    deliberate indifference to serious medical needs.” Piazza, 923 F.3d at 958. Thus,

    the supervisory liability claim against Reimers is due to be dismissed under

    Rule 12(b)(6).


       C. Defendants John Doe and Jane Doe


          In his first two counts, Lebarr alleges that John Doe and Jane Doe – two

    regional medical directors – were deliberately indifferent to his keloid condition

    because they overrode the treating physician’s request for a surgical

    consultation. Instead, John Doe and Jane Doe recommended steroid injections

    as an alternative. Lebarr has not yet served John Doe and Jane Doe because

    their identifications are pending discovery. Thus, these Defendants have not

    responded to the Complaint.

          This action will remain pending against these two individuals so Lebarr

    can learn their identities through discovery. Within 10 days of the discovery

    deadline, to be set by a different order, Lebarr must file a notice with



                                           24
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 25 of 26 PageID 150




    information to enable service of process on the Doe Defendants. After service of

    process, the Doe Defendants will be able to respond to the Complaint.


                     VI.    Lebarr’s Motion to Strike (Doc. 26)


          Lebarr moves to strike Reimers’s Motion to Dismiss under Rule 12(f) of

    the Federal Rules of Civil Procedure, arguing that Reimers “has presented an

    insufficient defense.” Response (Doc. 26) at p. 1. Under Rule 12, a court may

    “strike from a pleading an insufficient defense or any redundant, immaterial,

    impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). As the foregoing

    discussion shows, the Court does not find that Reimers failed to present a

    sufficient defense. The Motion to Strike Reimers’s Motion to Dismiss will

    therefore be denied.

          Accordingly, it is hereby ORDERED:


       1. Defendant Thomas Reimers’s Motion to Dismiss Plaintiff’s Complaint

          (Doc. 22) is GRANTED to the extent that this action is DISMISSED as

          to Defendant Reimers.

       2. The Complaint remains pending against Defendants John Doe and Jane

          Doe. By a separate order, the Court will set deadlines for discovery and

          service of process.




                                          25
Case 3:20-cv-00088-BJD-JBT Document 29 Filed 08/02/21 Page 26 of 26 PageID 151




       3. Plaintiff Dwayne Lebarr’s Motion to Strike (Doc. 26) Defendant Reimers’s

            Motion to Dismiss is DENIED.


            DONE AND ORDERED in Jacksonville, Florida this 2nd day of August,

    2021.




    lc 19

    Copies:
    Counsel and parties of record




                                           26
